Citation Nr: 0638530	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-14 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for anxiety disorder and dysthymia.

2.  Entitlement to a compensable disability rating for 
symptomatic dermagraphism with chronic urticaria.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from May 1966 
to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In a written statement dated October 2006, the veteran 
revoked the power of attorney permitting representation by 
Disabled American Veterans.  While the veteran is free to 
pursue this appeal without the assistance of a 
representative, the Board simply reminds him that assistance, 
and representation, is available from any number of 
accredited veterans' service organizations.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2003, the veteran presented sworn testimony at a 
hearing before an Acting Veterans Law Judge, who is no longer 
employed by the BVA.  In November 2006, the veteran submitted 
a request for an additional personal hearing before a 
Veterans Law Judge to be conducted at the RO, a Travel Board 
hearing.  Therefore, the veteran should be scheduled for the 
requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should must schedule the veteran 
for the requested Travel Board hearing 
before the Board in San Juan, Puerto 
Rico, in the order that this original 
request for a hearing was received.  
The veteran must be provided proper 
notice of the date and time of the 
scheduled hearing and the notification 
must be documented in the claims file. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


